MEMORANDUM **
Nevada state prisoner Kevin D. Sutton appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 *530habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Sutton contends that the state court erred by determining that his guilty plea was knowing and voluntary. However, the record discloses that the trial court ensured that Sutton understood the consequences of his guilty plea. See Boykin v. Alabama, 395 U.S. 238, 242-44, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969). In particular, Sutton acknowledged that he understood the potential sentence and the waiver of his federal constitutional rights set forth in the written plea agreement. The plea hearing transcript also establishes that the trial court thoroughly questioned Sutton and determined that his guilty plea was knowing and voluntary. See Brady v. United States, 397 U.S. 742, 747 n. 4, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970). We reject Sutton’s claim that disagreements with his attorney rendered his plea involuntary, in light of the totality of the circumstances. See Doe v. Woodford, 508 F.3d 563, 570 (9th Cir.2007). The state court’s determination that Sutton knowingly and voluntarily pleaded guilty was neither contrary to, nor an unreasonable application of, clearly established federal law as determined by the Supreme Court. See 28 U.S.C. § 2254(d)(1).
We deny Sutton’s request to expand the Certificate of Appealability to include the remaining claims raised in the opening brief. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.